       Case 4:21-cv-00109-JEG-HCA Document 1 Filed 04/09/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


JANET COCHRAN,                                   )
                                                 )       Case No. 21-cv-00109
               Plaintiff,                        )
                                                 )
       vs.                                       )
                                                 )
GILCREST JEWETT LUMBER                           )       DEFENDANTS' NOTICE OF
COMPANY, LLC, JAKE MORAN in his                  )       REMOVAL
individual and professional capacities and       )
JERI STOFFEL, in his individual and              )
professional capacities,

               Defendants.


       Defendants Gilcrest Jewett Lumber Company, LLC, Jake Moran and Jeri Stoffel, remove

this action to the United States District Court for the Southern District oflowa, Central Division.

In support of their removal, Defendants state:

       1.      On March 8, 2021, Plaintiff Janet Cochran filed a Petition at Law and Jury

Demand in the Iowa District Court for Dallas County ("Iowa District Court") against the

Defendants, captioned Janet Cochran v. Gilcrest Jewett Lumber Company, LLC, Jake Moran

and Jeri Stoffel, LACV042849. A true and correct copy of the Petition is attached hereto as

Exhibit A.

       2.      On March 8, 2021, Plaintiff filed an Original Notice directed to Defendant

Gilcrest Jewett Lumber Company, LLC. A true and correct copy of the Original Notice is

attached hereto as Exhibit B.

       3.      On March 8, 2021, Plaintiff filed an Original Notice directed to Defendant Jake

Moran. A true and correct copy of the Original Notice is attached hereto as Exhibit C.


                                                     1
Case 4:21-cv-00109-JEG-HCA Document 1 Filed 04/09/21 Page 2 of 3
Case 4:21-cv-00109-JEG-HCA Document 1 Filed 04/09/21 Page 3 of 3
